Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scritchfield US 20160030766 A1 in view of OFFICIAL NOTICE.

Regarding Claim(s) 1-8,12, Scritchfield teaches: An ultraviolet sanitizing apparatus comprising: 
a housing having a housing front side, a housing back side, a housing top side, a housing bottom side, a housing left side, and a housing right side, (Scritchfield 202)
the housing front side having a receiving cavity (Scritchfield 220)
wherein a uv source provides uv light to the cavity. (Scritchfield 222)
a power source coupled to the housing, the power source being in operational communication with the plurality of LED ultraviolet lights; (Scritchfield implied)
and a motion sensor coupled to the housing, the motion sensor being coupled within the receiving cavity and being in operational communication with the power source to activate the LED ultraviolet lights when triggered. (Scritchfield [0031])
	further comprising the housing being free-standing and the housing bottom side extending outwards to stabilize the housing. (Scritchfield fig. 2a)
further comprising a touch screen control panel coupled to the housing, the touch screen control panel being coupled to the housing front side and being in operational communication with the motion sensor. (Scritchfield 210)
further comprising a Wi-Fi transceiver coupled within the housing, the Wi-Fi transceiver being in operational communication with the power source, the motion sensor, and the control panel. (Scritchfield 250)
	further comprising the housing being configured to rest on a counter or a table (Scritchfield basically anything qualifies)
and the receiving cavity being configured to receive money. (Scritchfield basically any cavity can receive money)
	Scritchfield does not adequately teach:extending through the housing back side; 
a plurality of LED ultraviolet lights coupled to the housing, the plurality of LED ultraviolet lights being coupled within the receiving cavity on each of a cavity bottom side, a cavity top side, a cavity left side, and a cavity right side; 
further comprising a solar panel coupled to the housing, the solar panel being coupled to the housing top side and being in operational communication with the power source.
	further comprising the housing top side having rounded edges meeting the housing front side and the housing 7back side; the solar panel extending onto the housing front side and the housing back side.
	further comprising the power source including a charger, a battery, and a transformer.
The examiner takes OFFICIAL NOTICE that the following are ordinary and well known features in the art: extending through the housing back side; (OFFICIAL NOTICE- any cavity that is open on one side can be open on another)
a plurality of LED ultraviolet lights coupled to the housing, the plurality of LED ultraviolet lights being coupled within the receiving cavity on each of a cavity bottom side, a cavity top side, a cavity left side, and a cavity right side; (OFFICIAL NOTICE- uv leds are well known in the art and could easily be used as the generic uv source of Scritchfield)
further comprising a solar panel coupled to the housing, the solar panel being coupled to the housing top side and being in operational communication with the power source. further comprising the power source including a charger, a battery, and a transformer. (OFFICIAL NOTICE- these are all know and can be used for the implied power source of Scritchfield)
	further comprising the housing top side having rounded edges meeting the housing front side and the housing 7back side; the solar panel extending onto the housing front side and the housing back side. (OFFICIAL NOTICE- it is generally accepted housings can be shaped in any manner deemed appropriate for the application)
	It would have been obvious to a person of ordinary skill in the art to incorporate the modifications above into the device of Scritchfield because they all represent design choices and prior art elements known in the art with their combinations providing predictable results. It has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) Further, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). Still further the applicant has provided no evidence or information to support the conclusion that such modifications are critical supporting the conclusion that such modifications are mere obvious modifications.



Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively 35 U.S.C. 103 as being unpatentable over Moskowitz US 20140252247 A1.

Regarding Claim(s) 9-11, Moskowitz teaches: An ultraviolet sanitizing apparatus and door combination comprising: 
a door, the door having a door knob; (Moskowitz - The examiner assigns no patentable weight to this feature, as a device that surrounds a switch/button on a wall/door can just as easily surround a doorknob on a door, the size and shape necessary to do so contemplated in the reference.)
a housing having a housing front side, a housing back side, a housing top side, a housing bottom side, a housing left side, and a housing right side, the housing front side having a receiving cavity extending through the housing back side, the housing back side being coupled to the door with the receiving cavity surrounding the door knob; (Moskowitz 120)
a plurality of LED ultraviolet lights coupled to the housing, the plurality of LED ultraviolet lights being coupled within the receiving cavity on each of a cavity bottom side, a cavity top side, a cavity left side, and a cavity right side; (Moskowitz 730)
 a power source coupled to the housing, the power source being in operational communication with the plurality of LED ultraviolet lights; and (Moskowitz 750)
a motion sensor coupled to the housing, the motion sensor being coupled within the receiving cavity and being in operational communication with the power source to activate the LED ultraviolet lights when triggered. (Moskowitz [0052])
further comprising the housing front side being rectangular. (Moskowitz fig 2)
	further comprising the housing front side being circular. (Moskowitz fig 3)
The examiner has not assigned patentable weight to the feature of the door/door handle as the device can work equally well with such feature(s) and thus is not limiting, thus Moskowitz anticipates these claims. However, should a person believe that this explanation is inadequate this reject can also be interpreted as an obviousness rejection as well. In such case it would be obvious to a person of ordinary skill in the art to modify the shape/size of the device of Moskowitz so that it might be used to protect other transmissible surfaces for the benefit of reducing the spread of pathogens. (Moskowitz [0004])


Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Multiple reference cited by the examiner on the PTO-892 will address the modification of features the examiner has relied upon to be ordinary in the prior art, such as different shapes, uv source, power sources, etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881